          Case 1:20-cv-01863-TSC Document 4 Filed 07/28/20 Page 1 of 2
                                                                                          FILED
                                                                                             7/28/2020
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AMY MISCHLER,                                  )
                                               )
               Plaintiff,                      )
v.                                             )       Civil Action No. 1:20-cv-01863 (UNA)
                                               )
                                               )
MIKE PENCE, et al.,                            )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The court will grant the in forma pauperis

application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), by which the court is

required to dismiss a case “at any time” if it determines that the action is frivolous.

       “A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in

law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly

abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,

1309 (D.C. Cir. 1981).

       Plaintiff has filed a rambling complaint consisting of unconnected anecdotes and mostly

incomprehensible allegations. She sues eleven named defendants, among other unnamed parties,

seeking injunctive relief and monetary damages. As best the court can understand, plaintiff

believes there exists a wide-ranging conspiracy at all levels of government intended to harm her

through actions of the Federal Bureau of Investigation and various Kentucky state bodies. For
          Case 1:20-cv-01863-TSC Document 4 Filed 07/28/20 Page 2 of 2




example, she alleges that the Vice President of the United States “abused his authority to send the

Department of Justice Federal Bureau of Investigation to be used as political gestapo against [her]

. . . because of [an] ongoing conspiracy to constructively appeal the Affordable Care Act through

an HHS Medicaid Waiver to Kentucky.”              She is seemingly aggrieved regarding various

determinations made in state court regarding certain domestic and child welfare matters. She

alleges that the determinations resulted from a bribery scheme perpetuated by the Administration

for Children and Families and executed by the Sixth Circuit and local Kentucky courts.

       The court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans

v. Lavine, 415 U.S. 528, 536–37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to

the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307–08.

       The instant complaint satisfies this standard. Plaintiff also fails establish a basis for federal

jurisdiction. Consequently, the complaint and this case will be dismissed. A separate order

accompanies this memorandum opinion.

                                               ___________/s/_____________
                                                  JAMES E. BOASBERG
DATE: July 28, 2020                               United States District Judge
